Citation Nr: 1037322	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased compensable evaluation for residuals 
of a shell fragment wound to the right thigh.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the Atlanta, Georgia Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In July 2010, the Veteran and his spouse testified during a 
hearing held before the undersigned.  A transcript of the 
proceeding is of record.  

FINDING OF FACT

By history, during service in Vietnam, the Veteran sustained a 
superficial wound to the right thigh.  The injury required 
minimal treatment and did not result in debridement or infection, 
but did produce a dime-sized scar.  The scar is well healed, not 
tender nor painful.  The Veteran's subjective complaints of 
aching, weakness, and instability of the leg are consistent with 
a moderate disability, and there is objective evidence of right 
leg weakness.  


CONCLUSION OF LAW

Affording the Veteran the benefit-of-the-doubt, the criteria for 
an initial evaluation of 10 percent, but not greater, for 
residuals of a shell fragment wound to the right thigh affecting 
Muscle Group XIII, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.56, 4.73, Diagnostic Code 5313 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claims; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide. 

The Veteran's disagreement with the initial rating assigned for 
residuals of a shell fragment wound to the right thigh arises out 
of a granted claim of service connection.  The Court observed 
that a claim of entitlement to service connection consists of 
five elements, of which notice must be provided prior to the 
initial adjudication: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the Veteran's claim, he was sent 
a letter dated in March 2004 that satisfied the duty to notify 
provisions regarding service connection claims.  

A March 2006 letter provided notice of the manner in which VA 
assigns disability ratings and effective dates.  Although this 
letter was not sent prior to initial adjudication of the 
Veteran's claim, the claim was properly re-adjudicated in an 
December 2006 statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).  In addition, the Court has 
noted that once service connection has been granted, as is the 
case here, VA's VCAA notice obligations are fully satisfied.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  
Available service treatment records are in the file, including 
records documenting treatment for the shell fragment wound to the 
right thigh.  The Veteran has identified outpatient treatment 
records through Dr. T. H.  VA obtained those records and they are 
associated with the Veteran's claims file.  In addition, VA has 
obtained his VA outpatient treatment records.  The Veteran has 
not referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was provided VA 
examinations in September 2004 and January 2009.

Concerning these VA examinations, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The reports of the examinations 
reflect that the examiners reviewed the Veteran's medical 
history, recorded his current complaints, conducted appropriate 
physical examinations, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record.  
The Board notes that neither examiner had access to the Veteran's 
claims file.  Nevertheless, the history reported as to the 
initial in-service injury is accurate and the physical 
examination are consistent with the other evidence of record.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed).  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009).

II.  Evaluation of Shell Fragment Wound Residuals

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R. Part 4.  Disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a 
service-connected disability requires a review of the Veteran's 
entire medical history regarding that disability.  38 C.F.R. §§ 
4.1, 4.2 (2009).  When a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

The Board notes that the Veteran is appealing the initial 
assignment of a disability rating, and as such, the severity of 
the disability is to be considered during the entire period from 
the initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings would be necessary.  

The Veteran service records reflect that he served in Vietnam.  
Service treatment records reflect that on April 13, 1969 he was 
hit in the right thigh by a fragment of a .51 caliber round which 
ricocheted off a rock.  He was seen at C Company of the 23rd 
Medical Battalion, an x-ray was taken, a foreign body was 
visualized, but it was not removed.  When seen for treatment on 
April 17th, on the posteromedial aspect of the right thigh, about 
four inches above the popliteal foss, there was a "shallow 
entrance wound."  The wound did not require surgical closure.  
The wound was not infected.  It was cleansed and dressed.  He was 
placed on light duty.  The wound did not require any follow-up 
care other than redressing the wound.  The service treatment 
records contain no further treatment for residuals of the shell 
fragment wound.  On the Veteran's discharge examination in June 
1970, he reported "I am in good health!!"  

Service connection for residuals of a shell fragment wound was 
initially denied in unappealed September 1990 and January 1999 RO 
decisions.  The claims were denied because the Veteran had failed 
to report to a VA examination or otherwise failed to provide 
evidence in support of the claim.  

This appeal arises out of a February 2004 claim and the resulting 
November 2004 decision that granted service connection for 
residuals of a shell fragment wound to the right thigh.  

The Veteran underwent a VA examination in September 2004.  
Therein, he described the injury during service and reported that 
the injury did not require any post-service medical treatment or 
surgery.  Rather, he described residuals consisting of pain 
around the knee and a feeling that his leg would give out.  He 
reported that it was difficult for him to go up the stairs.  A 
physical examination revealed a dime size scar in the posterior 
medial distal thigh with a palpable scar beneath it.  The 
examiner noted that this was the presumed location of the 
retained foreign body.  There was no muscle loss, atrophy, or 
herniation.  The scar did not interfere with joint motion.  An x-
ray of the right femur did not note the presence of any retained 
foreign bodies and was interpreted as normal.  

Supplied VA outpatient treatment records do not include any 
complaints or findings related to the residuals of the shell 
fragment wound to the right thigh.  

In a January 2007 statement, the Veteran reported that he 
experienced pain and weakness in the right leg.  He stated that 
his right leg would give out when walking or going up or down a 
flight of stairs.  

Supplied private treatment records from Dr. T. H. do not include 
any complaints or findings related to the residuals of the shell 
fragment wound to the right thigh.  

The Veteran underwent another VA examination in January 2009.  
After reporting the history of injury in service, the Veteran 
stated that he still had right leg pain.  He indicated that the 
leg ached with prolonged standing or upon climbing stairs.  On 
physical examination, the examiner noted a well-healed scar of 
the posterior distal thigh (muscle group XIII).  It measured 1.5 
by 1.5 centimeters.  It was not tender or adherent.  It was not 
ulcerated, did not result in tissue loss, edema, or keloid 
formation.  There was no limitation of function due to the scar.  
There was no evidence of tissue loss, tendon, bone, joint, or 
nerve damage.  Muscle strength was 4/5 compared to the left at 
5/5.  An x-ray of the right femur was unremarkable.   

During the hearing before the undersigned, the Veteran reported 
that he has pain in the right leg after standing for about 15 
minutes.  He reported always feeling pain when climbing stairs.  
He reported that the leg gave away regularly, the right leg was 
weaker than the left and that his right leg muscles fatigued 
easily.  His wife reported that he tends to get up at night when 
the leg aches and that he complained to her of pain in the leg on 
a regular basis.  

As noted, the Veteran is in receipt of a zero percent ratings for 
residuals of the shell fragment wound disability under 38 C.F.R. 
§ 4.73, Diagnostic Code 5313.  Under this code provision, a 
"slight" disability warrants a noncompensable rating, a 
"moderate" disability warrants a 10 percent rating, a 
"moderately-severe" disability warrants a 30 percent rating, 
and a "severe" disability warrants a 40 percent rating.  See 38 
C.F.R. § 4.73, DC 5313.  

The criteria for the rating of muscle injuries are set forth in 
38 C.F.R. § 4.56.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement, and disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.  38 C.F.R. § 4.56(c), (d). 

For purpose of the present case, the criteria of slight, moderate 
and moderately severe are pertinent.  

Slight disability of a muscle anticipates a simple muscle wound 
without debridement or infection and with a history of a 
superficial wound with brief treatment and no cardinal signs or 
symptoms of muscle disability, such as loss of power, weakness, 
fatigue-pain, or impairment of coordination and uncertainty of 
movement.  Objective findings of a slight disability include a 
minimal scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  38 C.F.R. § 4.56(d)(1)

A moderate disability of the muscles may result from through-and-
through or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The absence 
of the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also reflects 
moderate injury.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Consistent complaints on record from the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles should be noted.  Evidence of 
moderate disability includes signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus, and of 
definite weakness or failure in comparative tests.  38 C.F.R. 
§ 4.56(d)(2).

A moderately severe disability of the muscles is characterized by 
evidence of a through-and-through or deep penetrating wound by a 
high velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or with 
sloughing of soft parts, or intramuscular cicatrization.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Objective 
findings should include relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of normal firm resistance of 
muscles compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved may also 
give evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(d)(3).

Under 38 C.F.R. § 4.56(d)(4), a severe disability of muscles 
involves a through-and-through or deep penetrating wound due to a 
high-velocity missile, or a large or multiple low-velocity 
missiles, or the explosive effect of a high-velocity missile, or 
shattering bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intramuscular binding and 
cicatrisation.  The history and complaints are similar to the 
criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of the 
missile.  X-ray films may show minute multiple scattered foreign 
bodies indicating spread of intramuscular trauma and explosive 
effect of the missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles are in the wounded area.  The muscles do not swell and 
harden normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  

Here, the noncompensable disability rating assigned is consistent 
with the history of the injury.  The shell fragment wound was the 
result of a ricochet off a rock and did not result in a through-
and-through wound.  It resulted in a simple muscle wound that did 
not require debridement or result in infection.  Treatment was 
brief and required simple bandaging.  There were no additional 
complaints during the remainder of the Veteran's service, and 
upon discharge, subjectively and objectively there were no 
residuals.  

The current objective findings are mostly consistent with a 
slight disability.  There is a minimal "dime-size" scar that is 
not tender or painful.  There was no evidence of a fascial 
defect, atropy, impaired tonus, or impairment of function.  While 
the examiner in September 2004 noted what he felt was a retained 
foreign body, none was visualized upon x-ray examination in 
September 2004 or in January 2009.  

The Veteran's subjective complaints, however, are more consistent 
with a description of a moderate disability.  He has consistently 
reported aching in the leg, weakness, difficulty climbing stairs 
and feeling as if the leg will give out.  His wife has confirmed 
that she has seen the Veteran complain of aching in the leg and 
difficulty sleeping due to leg pain.  These complaints are 
credible and they are the type of complaints that laypersons, 
such as the Veteran and his spouse, are competent to make.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994)(holding that lay 
testimony is competent regarding features or symptoms of injury 
or disease when the features or symptoms are within the personal 
knowledge and observations of the witness).   

No medical examiner has disassociated the Veteran's subjective 
reports from the service-connected disability.  Moreover, during 
the most recent VA examination, the examination objectively 
verified that the right leg is weaker than the left.  

Given such, the Board finds that there is question as to whether 
the disability is "slight" or whether it is a "moderate" 
disability, warranting the assignment of a 10 percent evaluation.  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

Thus, the Board finds that reasonable doubt is resolved in favor 
of the Veteran and, for the entire rating period on appeal, a 
higher 10 percent rating is for application.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

While the Board herein is granting a 10 percent rating, it finds 
that the criteria for a 30 percent rating are not nearly 
approximated.  In this respect, neither the history of the injury 
nor the objective findings show a moderately severe muscle 
injury.  For example, there were no findings of moderate loss of 
deep fascia, moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles.  

The Board has also considered whether a separate compensable 
rating is warranted for the shell fragment wound scar.  As noted 
above, there is a small well-healed scars.  To the extent 
permitted by the Rating Schedule, separate ratings may be 
assigned for different manifestations due to a single injury.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  In this regard, 
the Board observes that the applicable rating criteria for skin 
disorders, found at 38 C.F.R. § 4.118, were amended effective in 
October 2008.  However, the October 2008 revisions are applicable 
to applications for benefits received by VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  In this 
case, the Veteran filed his claim in February 2004.  Therefore, 
only the pre-October 2008 version of the schedular criteria is 
applicable.  (The Board notes that the amendment allows for a 
veteran to request a review of a scar disability under the 
revised criteria irrespective of whether a veteran's disability 
has increased since the last review.  Id.  No such request has 
been made.)

Here, the scar is small, not tender or painful, do not limit the 
range of motion of the Veteran's leg, are not unstable, and do 
not cover an area of 144 square inches (929 sq. cm.) or greater.  
In addition, the scar was not adherent and did not result in 
underlying muscle or soft tissue damage.  As such, a separate 
rating for the shell fragment wound scar is not warranted.  
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, and 7804 (2008).

Finally, there is no evidence that the manifestations of the 
shell fragment wound disability are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  Therefore, the Board 
finds that the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An initial 10 percent evaluation for residuals of shell fragment 
wound to the right thigh is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


